AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

 

United States of America )
Vv. ) \ x
) Case No. 3:21-ms- LOWS _
Robert W. Burchfield
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of April 29, 2021, in the county of Knox in the
Eastern District of Tennessee , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §§ 751(a) and 4082 Escape from custody.

This criminal complaint is based on these facts:

Please see the Affidavit of Deputy U.S. Marshal Matthew Sikes, which is attached hereto and fully
incoporated herein.

@ Continued on the attached sheet.
Complainant's signature

Matthew Sikes, Deputy United States Marshal

Printed name and title

Sworn to before me and signed in my presence.

Date: 05/04/2021 by — \y ears
Judge’s signature i

City and state: Knoxville, Tennessee Debra C. Poplin, United States Magistrate Judge
Printed name and title

Case 3:21-mj-01068-DCP Document 3 Filed 05/04/21 Pageiof3 PagelD#: 3
CASE NUMBER: J-Z\-tN3- (OWS

AFFIDAVIT

L, Matthew Sikes, being duly sworm, state the following to be true to the best of my
knowledge, information, and belief:

1. Iam currently employed as a Deputy United States Marshal in the Eastern District
of Tennessee. As a Deputy United States Marshal, I am responsible for, among other things, the
apprehension of federal fugitives.

2. On May 2, 2016, Robert W. Burchfield was found guilty of Felon in Possession
of a Firearm and was sentenced to 72 months’ imprisonment and 3 years of supervised release.
On April 14, 2021, the United States Bureau of Prisons transferred the defendant to the Midway
Rehabilitation Center (Midway) located at 1515 East Magnolia Avenue, Knoxville, Tennessee,
for the completion of his court-ordered sentence of confinement.

3 On May 3, 2021, your Affiant learned that Burchfield had escaped from Midway
on April 29, 2021, at approximately 1:06 p.m. On April 29, 2021, the Bureau of Prisons issued a
Notice of Escaped Federal Prisoner due to Burchfield’s escape from Midway.

4, Burchfield did not have permission to leave Midway, and he has not yet been
apprehended by law enforcement.

5. Based on the foregoing, I respectfully submit that probable cause exists to believe

that, on or about April 29, 2021, Robert W. Burchfield committed a violation of 18 U.S.C.

Case 3:21-mj-01068-DCP Document 3 Filed 05/04/21 Page 2of3 PagelD#: 4
§§ 751(a) and 4082, Escape from Custody. Accordingly, I respectfully request that this Court
issue a warrant for the arrest of Robert W. Burchfield.

FURTHER AFFIANT SAITH NOT.

Mette Roe
Matthew Sikes
Deputy United States Marshal
United States Marshals Service
Knoxville, Tennessee

Subscribed and sworn to before me
this the 4th day of May, 2021.

Dl QL

Hon. Debra C. Poplin
United States Magistrate a

 

2

Case 3:21-mj-01068-DCP Document 3 Filed 05/04/21 Page 3of3 PagelD#:5
